IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00184-CV

BRIAN K. MEDLOCK,
                                                             Appellant
v.

HARMONY COMMUNITY HOMEOWNER
ASSOCIATION, INC.,
                                                             Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 99476


                           MEMORANDUM OPINION

       Brian K. Medlock appeals a default judgment rendered against him. His filing fee

for this appeal is past due. In a letter dated June 27, 2019, the Clerk of this Court warned

Medlock that his appeal would be presented to the Court for dismissal if the fee was not

paid within 10 days from the date of the letter. See TEX. R. APP. P. 42.3(c). More than 10

days have passed and we have not received the fee, or any communication, from

Medlock.
      Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed August 7, 2019
[CV06]




Medlock v. Harmony Community Homeowner Ass’n, Inc.       Page 2